                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )    Chapter 11
                                                            )
CARBONLITE HOLDINGS LLC, et al.,1                           )    Case No. 21-10527 (JTD)
                                                            )
                                   Debtors.                 )    (Jointly Administered)
                                                            )

                        NOTICE OF VIRTUAL AUCTION FOR SALE OF
                       THE ASSETS OF CARBONLITE INDUSTRIES LLC

       PLEASE TAKE NOTICE: that on April 9, 2021, the Court entered the Order (A)
Approving Bid Procedures for the Sale of Substantially All of the Debtors’ Assets; (B) Approving
Procedures for the Assumption and Assignment of Executory Contracts and Unexpired Leases;
(C) Approving Certain Bid Protections in Connection with the Debtors’ Entry Into Any Potential
Stalking Horse Agreements; (D) Scheduling the Auction and Sale Hearing; (E) Approving the
Form and Manner of Notice Thereof; and (F) Granting Related Relief [Docket No. 266] (as may
be amended, modified or supplemented, the “Bid Procedures Order”),2 approving the Bid
Procedures3 and authorizing, among other things, the Debtors to designate one or more Stalking
Horse Bidders in regard to a sale of one or more of the Debtors’ Facilities and seek approval of
Bid Protections pursuant to a certification of counsel or on shortened notice, establish the
Procedures for the Assumption and Assignment of Executory Contracts and Unexpired Leases,
and scheduling the Auction and Sale Hearing.

       PLEASE TAKE FURTHER NOTICE: that Pursuant to the Bid Procedures Order, the
deadline for Potential Bidders to submit Qualified Bids was May 12, 2021 at 4:00 p.m. (Eastern
Time) (the “Bid Deadline”).

       PLEASE TAKE FURTHER NOTICE: that, pursuant to the Bid Procedures Order, the
Debtors will hold an Auction commencing on May 21, 2021 at 11:00 a.m. (Eastern Time) (the

1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., Los Angeles, CA 90067.
2
 The deadlines set forth in the Bid Procedures Order were amended pursuant to the (i) Order Approving Stipulation
Among Debtors, the Official Committee of Unsecured Creditors and the DIP Lenders, Extending Certain Deadlines
Under the Bid Procedures Order [Docket No. 312]; (ii) Order Approving Second Stipulation Among Debtors and the
DIP Lenders Extending Certain Deadlines Under the Bid Procedures Order [Docket No. 357]; and (iii) Order
Approving Third Amended Stipulation Among Debtors and the DIP Lenders Extending Certain Deadlines Under the
Bid Procedures Order [Docket No. 378-1].
3
 Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Bid Procedures Order
or, as applicable, the Bid Procedures attached thereto as Exhibit A.


                                                                                                                    1
DOCS_DE:234416.1 13044/001
“CA Auction”) to determine the highest and best offer for the Riverside Facility, as determined by
the Debtors in their reasonable business judgment, after consultation with the applicable
Consultation Parties. The Auction will be governed by the Bid Procedures attached to the Bid
Procedures Order.

        PLEASE TAKE FURTHER NOTICE: that the Auction will be conducted via Zoom
virtual meeting technology. Only Qualified Bidders that have submitted Qualified Bids are
eligible to participate at the Auction. Only the authorized representatives and professional advisors
of each of the Qualified Bidders, the Debtors, the Consultation Parties (including members of the
Committee), and the United States Trustee for the District of Delaware shall be permitted to attend
the Auction. Parties permitted to attend the Auction who wish to do so may contact Jefferies, the
Debtors’ investment banker, at Project_Celtic_Jr@jefferies.com, to request the Zoom access
information.

        PLEASE TAKE FURTHER NOTICE: that commencing on May 21, 2021 at 10:30 a.m.
(Eastern Time) Qualified Bidders and their professionals are requested to join the Zoom virtual
meeting. Each Qualified Bidder will be asked to select one participant to serve as the
spokesperson, and such spokesperson shall be the only person authorized to submit a Bid on the
Qualified Bidder’s behalf at the Auction. Additional Auction procedures may be announced at or
prior to the Auction. A court reporter will be present in the Zoom virtual meeting and the Auction
will be recorded.

       PLEASE TAKE FURTHER NOTICE: that Bidders are urged to ensure that they have
the technical ability to participate via the Zoom platform. The Zoom application can be
downloaded at https://zoom.us/download and is also available for Apple products via the App
Store.

        PLEASE TAKE FURTHER NOTICE: that the Debtors reserve the right to modify the
Bid Procedures in their reasonable business judgment with the consent of the applicable Consent
Parties and after consultation with the applicable Consultation Parties (all in accordance with the
Bid Procedures Order), and any changes to the Auction procedures will be announced at the
Auction. The Debtors reserve the right to cancel, adjourn, or continue the Auction.

       PLEASE TAKE FURTHER NOTICE: that, pursuant to the Order Authorizing Debtors
to Extend Certain Deadlines Under the (I) Bid Procedures Order; (II) TX Debtors’ Final DIP
Order; (III) PA Debtors’ Final DIP Order; and (IV) CA Debtors’ Final DIP Order [Docket No.
449] the Sale Process Milestones, solely with respect to the Sale of the Assets of CarbonLite
Industries LLC, are as follows:




                                                 2
DOCS_DE:234416.1 13044/001
                        Deadline                                           Event
                May 21, 2021 at 11:00 am              CA Auction
                                                      Deadline to File Notice of Successful Bidder(s)
                May 22, 2021 at 5:00 pm
                                                      and Backup Bidder(s)
                May 25, 2021 at 4:00 pm4              Deadline to Object to Sale(s)
                                                      Sale Hearing
                May 26, 2021 at 3:00 pm5
                                                      Adequate Assurance Objection Deadline
                Three Days Before                     Deadline to Finalize List of Transferred
                Closing                               Contracts
                June 10, 2021                         Deadline to Close Transaction(s)


        PLEASE TAKE FURTHER NOTICE: that copies of the Bid Procedures Order, the Bid
Procedures, the Assumption and Assignment Procedures, and any other documents related thereto
are available for review free of charge through the Debtor’s noticing agent Stretto at
https://cases.stretto.com/carbonlite.

Dated: May 19, 2021                                   PACHULSKI STANG ZIEHL & JONES LLP

                                                      /s/ James E. O'Neill
                                                      Richard M. Pachulski (CA Bar No. 90073)
                                                      Gabriel I. Glazer (CA Bar No. 246384)
                                                      James E. O'Neill (DE Bar No. 4042)
                                                      Steven W. Golden (NY Bar No. 5374152)
                                                      919 N. Market Street, 17th Floor
                                                      P.O. Box 8705
                                                      Wilmington, DE 19899 (Courier 19801)
                                                      Tel: (302) 652-4100
                                                      Fax: (302) 652-4400
                                                      Email: rpachulski@pszjlaw.com
                                                             gglazer@pszjlaw.com
                                                             joneill@pszjlaw.com
                                                             sgolden@pszjlaw.com

                                                      Attorneys for Debtors and Debtors in Possession




4
 Upon the request of the Official Committee of Unsecured Creditors’ (the “Committee”) prior to the Deadline to
Object to the Sale, the Debtors will extend the Deadline to Object to Sale to June 2, 2021 at 4:00 pm.
5
  Upon the Committee’s request prior to the Deadline to Object to the Sale, the Debtors will continue the Sale Hearing
with respect to the Riverside Facility to June 3, 2021 at 1:00 pm.


                                                          3
DOCS_DE:234416.1 13044/001
